El Juez Asociado Señor PIutchisoN,
emitió la opinión del tribunal.
El registrador de la propiedad se negó a inscribir una copia certificada de nn certificado de venta expedido por nn colector de rentas internas, fundándose en que el bien inmueble en cuestión no constaba previamente inscrito a nombre de la sucesión del contribuyente moroso.
El recurrente, comprador en la venta para satisfacer las contribuciones, alega que el dueño de la finca, causante de los contribuyentes morosos en cuyo nombre se vendió la finca, murió ab intestato, sin haber contraído matrimonio y dejando dos hijos naturales como presuntos herederos, y que no habiéndose instituido por estos hijos naturales nin-gún procedimiento sobre declaratoria de herederos, la he-rencia está yacente.
Sin embargo, ninguno de estos hechos aparece de la faz del certificado presentado para su inscripción, que fue la única prueba que tuvo ante sí el registrador al tiempo de hacer la anotación de que apela el recurrente, y no existe presunción legal al efecto de que se presume que una he-rencia está yacente o no reclamada en ausencia de prueba en contrario. Amy v. Aponte et al., 29 D.P.R. 145; Armstrong & Co. v. Irizarry, 29 D.P.R. 606.
Véanse también los casos de Figueroa v. El Registrador, 18 D.P.R. 260; Pomales v. El Registrador, 19 D.P.R. 637, en que se basan ambas partes en el presente recurso, y Rodrigues v. El Registrador, 33 D.P.R. 823, y Dieppa v. El Registrador, 33 D.P.R. 880, citados por el registrador.

Debe confirmarse la nota recurrida.